Title: From George Washington to Jean-Baptiste Donatien de Vimeur, comte de Rochambeau, 21 August 1781
From: Washington, George
To: Rochambeau, Jean-Baptiste Donatien de Vimeur, comte de


                        
                            sir
                            Head Quarters Kings Ferry 21st Augt 1781.
                        
                        I have this Moment the Honor of your Letter ⅌ Monsr Blanchard—I am very sorry for the Difficultys &
                            Impediments which fall in the Way of your march—& hope they will decrease as you proceed. 
                        I have the Pleasure to inform your Excellency that My Troops arrived at the Ferry Yesterday & began
                            to pass the River at 10 oClock in the morng & by Sunrise of this Day, they were all compleatly on this Side the
                            River. I hope your Army will be enabled to cross with the same Facility when they arrive. 
                        I have no News worthy Communication from any Quarter, Shall be happy in your Company Tomorrow at Dinner at my
                            Quarters—& will meet you at the Ferry Tomorrow by 8 oClock, when we will either be furnished with some Cold repast
                            en passant or will take you to my Quarters about 3 Miles from the Ferry, where you shall be introduced
                            to a Warm Breakfast. I have the Honor to be Dr
                        
                            G.W.
                        
                    